948 F.2d 1289
57 Fair Empl.Prac.Cas. (BNA) 1896
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William N. ODOM, Jr., Plaintiff-Appellant,v.UNITED STATES POSTAL SERVICE, Defendant-Appellee,Albert CASEY, Postmaster General, Defendant.
No. 91-5044.
United States Court of Appeals, Sixth Circuit.
Nov. 13, 1991.

1
Before KEITH and RYAN, Circuit Judges, and ALDRICH, District Judge.*

ORDER

2
William N. Odom, Jr., appeals the district court's judgment for the defendants in his federal employment discrimination complaint brought under § 717(c) of Title VII, 42 U.S.C. § 2000e-16.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).   In addition, both parties to this appeal have waived oral argument.


3
Odom, who is a white male, sued his employer, the U.S. Postal Service (USPS), alleging that he was not selected for two positions for which he applied in 1981 and one in 1983 because of his race, age, and prior equal employment opportunity (EEO) activities.   He sought a declaratory judgment, placement in the most lucrative position for which he would have been selected absent discriminatory practices, back pay and benefits.   During the one-day bench trial, Odom voluntarily withdrew his age discrimination claims and his claims relating to one of the 1981 positions.   He also voluntarily withdrew his complaint against the USPS and proceeded only against the postmaster general.  (The district court's order and judgment erroneously name the USPS as the sole defendant, omitting the postmaster general.)   Odom has exhausted his administrative remedies.


4
The district court found that Odom failed to sustain his burden of proof in both his racial discrimination and retaliation claims in an order issued October 31, 1990.   Judgment was entered for the defendants on November 7, 1990.


5
On appeal, Odom argues that:  (1) the district court erred in not according greater weight to the complaints examiner's findings of fact, (2) the Supreme Court's Price Waterhouse decision is applicable to this case, (3) the district court erred in implying that white plaintiffs have an additional burden of proof in racial discrimination cases, and (4) the mere suggestion of a legitimate nondiscriminatory reason for the defendants' actions is insufficient to bar recovery when a plaintiff makes a prima facie case of discrimination.


6
Upon review, we affirm the district court's judgment because Odom has failed to prove that he was not selected for the two positions for illegal reasons.   Because the district court correctly applied the burdens of production and persuasion in analyzing Odom's complaint and in weighing the evidence, we find that Odom's specific issues on appeal are meritless.


7
Accordingly, the district court's judgment, filed November 7, 1990, is affirmed for the reasons set forth in the district court's order, filed October 31, 1990.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Ann Aldrich, U.S. District Judge for the Northern District of Ohio, sitting by designation